PCIJ_B_07_AcquisitionPolishNationality_LNC_NA_1923-09-15_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE :
JUSTICE INTERNATIONALE.

 

SÉRIE B, N°7.

Le 15 septembre 1923

RECUEIL

DES

AVIS CONSULTATIFS

_ ACQUISITION DE LA NATIONALITÉ POLONAISE

 

 

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

 

SERIES B, No. 7.

September 15th, 1923 .

COLLECTION

OF

ADVISORY OPINIONS

ACQUISITION OF POLISH NATIONALITY.

 

 

LEYDE LEYDEN
SOCIETE D’EDITIONS A. W. SIJTHOFF’S
A.W. SIJTHOFF PUBLISHING CO.

1923 1923
PERMANENT COURT OF INTERNATIONAL

JUSTICE.
1923.
Sept: 15th
; File F. c. VIII
THIRD SESSION Docket JIT. 4

Present :

MM. LODER, President,
Weiss, Vice-President,
Lord FINLAY,
MM. NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Judges,
ODA,
ANZILOTTI,
HUBER,

M Wane, Deputy- Judge.

ADVISORY OPINION No. 7.

On July 7th, 1923, the Council of the League of Nations
adopted the following Resolution :

The Council of the League of Nations having received
notice of the following question :

The Polish Government has decided to treat certain
persons, who were formerly German nationals, as not
having acquired Polish nationality and as continuing
to possess German nationality, which exposes them in
Poland to the treatment laid down for persons of non-
Polish nationality, and in particular of German natio-
nality : :

On the one hand, on the ground that these persons
were born in the territory which is now part of Poland,
their parents having been habitually resident there at
the date of this birth, it is maintained that in virtue
of Article 4, paragraph 1, of the Treaty of June 28th,
1919, between the Principal Allied and Associated Powers
and Poland, they are ipso facto Polish nationals, and
ADVISORY OPINION No. 7 7

consequently enjoy all the rights and guarantees granted
by the provisions of the said Treaty to Polish nationals
belonging to racial, religious or linguistic minorities :

On the other hand, the Polish Government considers
itself entitled not to recognise these persons as Polish
nationals, if their parents were not habitually resident
in the above-mentioned territory both on the date of
birth of the person concerned and on the date of the
entry into force of the above-mentioned Treaty, namely
January 1oth, 1920. It is consequently maintained that
these persons cannot legally enjoy the guarantees granted
by the Treaty :

Requests the Permanent Court of International Justice
to give its Advisory Opinion, if possible during the present
session, on the following questions :

(rt) Does the question regarding the position of the ©
above-mentioned persons, in so far as they may belong
to racial or linguistic minorities, arising out of the applic-
ation by Poland of Article 4 of the Treaty of June
28th, 1919, between the Principal Allied and Associated
Powers and Poland, fall within the competence of the
League of Nations under the terms of the said Treaty ?

(2) If so, does Article 4 of the above-mentioned treaty
refer solely to the habitual residence of the parents at
the date of birth of the persons concerned, or does it also
require the parents to have been habitually resident at
the moment when the treaty came into force ?

The Secretary-General is authorised to submit this
request to the Court, together with all documents con-
cerning ‘ the question, to inform the Court of the action
taken by the Council in the matter, to give all necessary
assistance in the examination of the case and, if necess-
ary, to arrange to be represented at the Court.

On the rrth of the same month, the Secretary-General
of the League of Nations submitted to the Permanent Court
of International Justice a request in the following terms:
ADVISORY OPINION No. 7 8

The Secretary-General of the League of Nations,
in pursuance of the Council Resolution of July 7th,
1923, |

and in virtue of the authorization given by the Council,
has the honour te submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the questions
which have been referred to the Court by the Resolution
of July 7th, 1923. |

The Secretary-General has also the honour to attach
to this communication a note explaining the action taken
by the Council in the matter, together with copies of
such documents, relative to the points under discussion,
as have up to the present been communicated to the
Members of the Council and are not yet in the possession
of the Court.

The Secretary-General will be prepared to furnish
any assistance which the Court may require in the exam-
ination of the question, and will, if necessary, argange
to be represented before the Court.

In conformity with Article 73 of the Rules of Court, notice
of the request for an advisory opinion was given to the Mem-
bers of the League of Nations through the Secretary-General
of the League and to the States mentioned in the Annex to
the Covenant. The Registrar was also instructed to notify
the German Government.

The Secretary-General sent, both with the request and
subsequently, a number of documents relating to the question.
At the same time the Secretary-General referred to certain
other documents, which he had sent to the Court with the
request for an Advisory Opinion regarding the question of the
German settlers in Poland, which question formed the subject
of the Advisory Opinion given by the Court on September roth,
1923 (No. 6). |

Furthermore, the Court, at the request of the Polish and
German Governments respectively, has heard oral statements
made by Count Rostworowski, Professor at the University
ADVISORY OPINION No. 7 9

of Cracow, representative of the Polish Government, and
M. Schiffer former Minister of Justice, representative of the
German Government.

The Roumanian Government, to whom notice of the request
for an Advisory Opinion submitted by the Council was des-
patched by the Secretary-General of the League of Nations
on August 6th, informed the Court only.on August 25th that
it desired to be allowed to furnish information during the
hearings in regard to this Opinion. The Court, using the
discretionary powers which it possesses in the case of Advis-
ory Opinions, at once deferred to the desire thus expressed,
and fixed September 3rd for the hearing of the Roumanian
representative. The period of time thus allowed was cons-

. sidered too short by Roumania, but it was impossible to
extend it beyond the date already fixed, having regard to
the fact that the completion of the Court’s Agenda was
imminent, and to the Council’s desire that the question
should, if possible, be dealt with during the present session.
It appears from the documents (1) placed before the Court

() LIST OF DOCUMENTS TRANSMITTED TO THE COURT BY THE
SECRETARY-GENERAL OF THE LEAGUE OF NATIONS OR TO WHICH
REFERENCE IS MADE BY HIM.

1. Account of the action taken by the Council of the League of Nations
in the matter, dated July 11th, 1923.

2. Note by the Secretary-General of the League of Nations to the Members.
of the Council, dated April 25th, 1923.

Appendix: Letter from the Brazilian representative to the. Secretary-
General of the League of Nations, dated April 21st, 1923.

3. Rep oop sented by the Brazilian representative to the Council on July
th, 1

4. Note by the Secretary-General of the pease of Nations to the Members
of the Council, dated June 27th, 1923
Appendix: Letter from the Polish Delegate to the League of Nations
to the Secretary-General of the League, dated June 26th, 1923.

5. Minutes of the 5th meeting of the 25th session of the’ Council of the.
League of Nations.

6. Minutes of the 12th meeting of the 25th session of the Council of the
League of Nations.

7. Report by the representatives of Belgium, Italy and Japan, approved
by the Council on May 17th, 1922.

8. Petition of the “Deutschtumsbund” of November 12th, 1921.

9. Memorandum of the Polish Delegation to the League of Nations of
January 26th, 1928.

0. Information regarding the questions of fact and of law mentioned in
paragraphs 1 and 2 of the Resolution of the Council of the League of
Nations of May 17th, 1922, presented to the Council! on July 5th, 1922
by the Polish Delegate to the League of Nations. .

11. Memorandum emanating from the“ Deutschtumsbund”, dated August Ist, 1922.

12. Report by the Brazilian representative and Resolution adopted by the
Council of the League of Nations on September 9th, 1922.

13. Report by the Brazilian representative and Resolution adopted by the
Council of the League of Nations on September 30th, 1922.

14: Note by the Minister for Foreign Affairs of Poland to the President of
the Council of the League of Nations, dated December 7th, 1922.

15. Report by the Brazilian representative and Resolution adopted by the
‘Council of the League of Nations on February 3rd, 1923.
ADVISORY OPINION No. 7 ro

that, whereas the question regarding the German settlers in
Poland was brought to the knowledge of the League of Nations
by a telegram from the German League for the Protection of
the Rights of Minorities in Poland, of Bromberg, addressed
to the Secretary-General on November 8th, 1921, the question
relating to the interpretation of Article 4 of ‘the Treaty signed
at Versailles on June 28th, 1919, between the Principal Allied
and Associated Powers and Poland, was referred to for the
first time in the above-mentioned League’s petition to the
League of Nations, dated November 12th, 1921. This peti-
tion also dealt with the question of the settlers, and the Coun-
cil of the League subsequently considered both questions
together.

The petition was brought to the knowledge of the Polish
representative near the Secretariat and was communicated
to the Members of the Council, in conformity with a Council
Resolution on the protection of minorities, dated June 27th,
1921. In accordance with the procedure laid down in its
Resolution of October 25th, 1920, the Council appointed a
Committee consisting of three of its Members to investigate
the questions submitted to the League by the German League
in Poland. On the basis of information supplied by the
Polish representative at Geneva and by the League above-
mentioned, the Committee prepared a report which was appro-
ved by the Council on May 17th, 1922. In the Resolution —
approving the report, the Council requested the Polish Govern-
ment to postpone any administrative or judicial measures
likely to affect the normal position of persons of German crigin
engaged in agricultural work, whose status as Polish subjects
was dependent upon the decision taken with regard to the
questions of interpretation raised in the Committee’s report.

Subsequently additional information was submitted to
the Council by the German League in Poland and the Polish
Government, and on September gth, 1922, the Brazilian repres-
entative submitted to the Council, then in session at Geneva,
a report recommending that the question of the interpretation
of Article 4 of the Polish Treaty of Minorities should be sub-
mitted to a Committee of Jurists. The Council approved
ADVISORY :OPINION No. 7 II

this suggestion and appointed the Committee, which was
composed of MM. Botella (Spain), Fromageot (France), Sir
Cecil Hurst (Great Britain), and van Hamel (Secretariat of
the League: of Nations). In a Resolution dated September
30th, the Council decided to request the representative of the
Polish Government to bring the report submitted by this
Committee to the notice of his Government at the earliest
possible moment. The Polish Government informed the
President of the Council of the League of Nations that it could
not accept the interpretation of Article 4 of the Polish Treaty of
Minorities adopted in the report and added that inits opinion
the said Article was not amongst those placed under the
guarantee of the League of Nations.

When, on February 3rd, 1923, the Council decided to
submit to the Court for an advisory opinion the question
regarding the German colonists, it stated at the same time
that since the interpretation of Article 4 of the Polish Treaty
of Minorities was at that moment the subject of negotiations
between, German and Polish Delegations at Dresden, it would
perhaps be better for practical reasons not to submit that
question to the Court for the time being, and to await the
result of the negotiations then proceeding, it being understood,
however, that the League of Nations reserved all the rights
which it possessed under the Treaty of Minorities.

In the absence of information in regard to the progress of
negotiations at Dresden, the Brazilian Representative on
the Council, on April 21st, instructed the Secretary-General
to ask the Polish Government to furnish all information likely
to throw light on the matter, in order that the Council might
once more consider the question. The Secretary-General
having complied with these instructions, the Polish Delegate
to the League of Nations informed him, on June 26th, that
in the course of the negotiations at Dresden the foundations
of an agreement regarding the interpretation of Article 4 had
been laid, and that the agreement in question was under
consideration by the two Governments. The Polish Govern-
ment therefore requested the Council to refrain from including
the question of the interpretation of Article 4 oi the Minorities
Treaty upon its Agenda. |
‘ADVISORY OPINION No. 7 I2

Nevertheless, as the question had been included on the
Agenda for the 25th Session of the Council, and as the German
Consul. at Geneva informed the Secretary-General, on July
6th, that the German Government did not foresee the possi-
bility of a speedy settlement of the question by means of
direct negotiations, the Council decided to submit to the Court
for its advisory opinion the two following questions :

(1) Is the League of Nations competent to deal with
the question of Article 4 of the Treaty of June 28th, 1919,
between the Principial Allied and Associated Powers and
Poland?

(2) Ifthe League of Nations i is competent, what is the
precise interpretation of this Article ? :

At the request of the Council, the President agreed to
draw up the final text of the request to be submitted to the
Court. This text is that which is reproduced at the com-
mencement of the present opinion. The new wording of
the second question concentrates the Court’s attention on
the difficulty arismg out of the words “born in the said
territory of parents habitually resident there” which occur |
in Article 4.

The first question to be decided is whether the matter
dealt with in the request is within the competence of the
League of Nations.

In contesting the competence of the League to deal with
the question regarding the interpretation of Article 4 of the
Polish Treaty of Minorities with respect to certain former
German subjects, and regarding the manner in which this
Article has been applied by Poland to these persons, Poland
contends that the guarantee of the League of Nations esta-
blished by the Treaty does not extend to the provisions of
Articles 3 to 6. -

Poland’s contention in this respect is as follows. Article
12 of the Minorities Treaty begins: os
ADVISORY OPINION No: 7 13

“Poland agrees that the stipulations in the foregoing
Articles, so far as they affect persons belonging to: racial,
religious or linguistic minorities, constitute obligations
of international concern and shall be placed under the
‘guarantee of the League of Nations. They shall not
be modified without the assent of a majority.ot the Council
of the League of Nations.”

The guarantee of the League of Nations therefore only
extends to the preceding Articles of the Treaty in so far as
the stipulations of these Articles affect persons belonging to
racial, religious or linguistic minorities, and Poland does not ~
admit that the persons contemplated in Article 4 do in fact
belong to a minority within the meaning of the Treaty.
The first paragraph of Article 4 runs as follows :

“Poland admits and declares to be Polish nationals
ipso facto and without the requirement of any formality
persons of German, Austrian, Hungarian or Russian
nationality who were born in the said territory, or parents
habitually resident there, even if at the date of the
coming into force of the present treaty they are not
themselves habitually resident there.”

According to Poland’s contentions, a person must be
a Polish national in order to belong to a minority within
the meaning of the Treaty. But the persons referred to in
the paragraph quoted above — in this case persons of Ger-
man origin — cannot be considered as Polish nationals, since
the question to be decided is whether, under the terms of
this Article, they do or do not possess this status. At the
most they can only be considered as candidates for member-
ship of a minority ; it follows therefore that the competence
of the League.of Nations as defined in Article 12 of the Treaty
does not extend to these persons. :

The first question which arises therefore is what must
be understood: by a minority — in the present case a German
minority. — within the meaning of the Polish. Minorities
Treaty: In order to reply to.this question it is necessary to
ADVISORY OPINION No. 7 14

bear in-mind the conditions under which the Minorities Treaty
was conclüded and the relations existing between that Treaty
and the Treaty of Peace which was signed on the same day.
. The independence of the new State of Poland was finally
recognized by the Treaty of Peace. At the same time Poland
assumed certain obligations towards the Principal Allied and
Associated Powers who were co-signatories with her of the
Treaties of Peace and Minorities. According to Article 93
of the Treaty of Peace :

“Poland accepts and agrees to embody in a Treaty
with the Principal Allied and Associated Powers such »
provisions as may be deemed necessary by the said Po-
wers to protect the interests of inhabitants of Poland
who differ from the majority of the population in race,
language or religion.”

Again, in the Preamble of the Minorities Treaty Poland
declares that she desires :

“to conform her institutions to the principles of
liberty and justice, and to give a sure guarantee to the
inhabitants of the territory over which she has assumed
sovereignty.”

It is to be observed that these two clauses which serve
as a basis for the provisions embodied in the Minorities
Treaty do not speak restrictively of Polish nationals, that.
is to say of persons who in their capacity as Polish nationals
constitute minorities within the whole body of nationals of
the country.; these clauses considerably extend the concep-
tions of minority and population, since they allude on the one
hand to the inhabitants of the territory over which Poland
has assumed sovereignty and on the other hand to inhabitants
who differ from. the majority of the population in race,
language or religion. The expression “population” seems thus
to include all inhabitants of Polish origin in the territory
incorporated in Poland. Again, the term “minority” seems
to include inhabitants: who differ from the population in
race, language or religion, that is to say, amongst others,
inhabitants of this territory of non-Polish origin, whether
.* ADVISORY OPINION No. 7 - 15

they are Polish nationals or not. This conclusion is confirmed
by the terms of Article 2 of the Minorities Treaty, according
to which the Polish Government undertakes to assure full
and complete protection of life and liberty to all inhabitants
without distinction of birth, nationality, language, race or
religion, and declares that all inhabitants of Poland shall
enjoy certain rights which are therein enumerated.

The terms of Article 12, which fixes the extent of the com-
petence of the League of Nations, are in entire accordance
with the wider conception of a minority derived from the
Articles above-mentioned, since it speaks of “persons belong-
ing to racial, religious or linguistic minorities”, without atta-
- ching any importance to the political allegiance of these
persons.

Moreover, the Minorities Treaties in general, and the Polish
Treaty in particular, have been concluded with new States,
or with States which, as a result of the war, have had their
territories considerably enlarged, and whose population was.not
therefore clearly defined from the standpoint of political alle-
giance. One of the first problems which presented itself in
connection with. the protection of the minorities was that
of preventing these States from refusing their nationality, on
racial, religious or linguistic grounds, to certain categories of
persons, in spite of the link which effectively attached them
to the territory allocated to one or other of these States. It
is clearly not a purely fortuitous circumstance that the Treaties
for the protection of minorities contain provisions relating to
the acquisition of nationality. Again, the fact that in some
cases these provisions merely repeat, either in their entirety
or in part, principles laid down in the Peace Treaties, would
appear to be explained by the intention to extend to these
principles the guarantee of the League of Nations, no matter
what points of difference or resemblance there may between
these treaties. .

Poland therefore, at the moment of her final recognition
as an independent State and of the delimitation of her fron-
tiers; signed provisions which establish a right to Polish
nationality, and these provisions, in so far as they are inserted
ADVISORY OPINION No. 7 . 16

in the Minorities Treaty, are recognized by Poland as funda-
mental laws with which no law; regulation or official action
may conflict or interfere (Article 1 of the Treaty of Minorities).
Though, generally speaking, it is true that a sovereign State
has the right to decide what persons shall be regarded as its
nationals, it is no less true that this principle is applicable
only subject to the Treaty obligations referred to above.

The observance by Poland of the provisions regarding the
acquisition of Polish nationality, which she accepted in
signing the Treaty of Peace, is of supreme importance to persons
of non-Polish origin who are entitled to avail themselves of
the provisions in question in order to become Polish nationals.

In view of the importance of this matter, the Principal
Allied and Associated Powers desired to create a sure guaran-
tee in favour of these persons ; with this object in view they
_ inserted stipulations on the subject in the Minorities Treaty,
thus indicating their intention that these persons should
benefit by the protection provided for under Article 12. The
very fact that Articles 3 to 6 are included in the Minorities
Treaty seems thus to show that, in so far as these Articles
establish a right on the part of persons of German origin to
Polish nationality, this right is placed under the guarantee of
the League of Nations, which is specially fitted to undertake
the protection of the persons of German origin referred to in
the Minorities Treaty, to which Germany was not a signatory.

It seems therefore evident that since the Minorities Treaty
in general, and Article 4 in particular, does not exclusively
contemplate minorities composed of Polish nationals or of
inhabitants of Polish territory, Poland, by consenting, in
Article 12 of the Treaty, to the preceding Articles being placed
under the guarantee of the League of Nations in so far as they
concern persons belonging to racial or linguistic minorities,
also consents to the extension of this protection to the appli-
cation of Articles 3 to 6. |

If this were not the case, the value and sphere of applica-
tion of the Treaty would be greatly diminished. But in the
Advisory Opinion given with regard to the questions put
ADVISORY OPINION No. 7 17

_ concerning the German colonists in Poland, the Court has
already expressed the view that an interpretation which
would deprive the Minorities Treaty. of a great part of its
value is inadmissible. In the present case it would be still
less admissible, since it would be contrary to the actual terms
of the Treaty, which lays down in Article 12 that the clauses
preceding this Article, including therefore those contained
in Article 4, are placed under the guarantee of the League

of Nations. |

II.

The Council of the League of Nations, in the second place,
has requested the Court to give its opinion regarding the
construction to be placed upon the above-mentioned stipula-
tion of Article 4, paragraph 1, of the Minorities Treaty of June
28th, 1919, between the Principal Allied and Associated
Powers and Poland, and in particular: upon the words “‘habi-
tually resident there”.

The Polish Government maintains that when the Treaty
places it under an obligation to admit and declare to be
Polish nationals persons of German, Austrian, Hungatian or
Russian nationality, born in the territory which has now be-
come Polish, of parents habitually resident there, the meaning —
is that, of the individuals ot German origin born in this terri-
tory, only those can claim Polish nationality whose parents
were habitually resident there both on the day of the coming
into force of the Treaty (January roth, 1920) and on the day
of the birth of the individual.

Such an assertion is in contradiction with the terms of the
provision which it claims to interpret and is not supported
by the precedents supplied by international practice.

When saying that persons born in the territories ceded to
Poland of. parents habitually resident there are admitted to
Polish nationality, the Treaty clearly takes the date of birth
of those persons as a basis and establishes a close relationship,
an intentional synchronisation between their birth and the
habitual residence of their parents. On the other hand, to
ADVISORY OPINION No 7 ' 18

require furthermore the continuance or the reestablishment
of this habitual residence at the time of the coming into force
of the Treaty would amount to an addition to the text and
would go beyond its terms. Persons whose parents were
then, but then only, habitually resident in the new Poland
would not have been born of persons habitually resident there,
and there was never any intention of making Article 4 appli-
‘cable to them. Why should the fact that the parents had
been habitually resident at a previous period change the na-
tural meaning of the words ? Since the choice lay between
the two systems which in various forms and combinations
have always been adopted when it has been necessary to
‘determine the effect of a territorial adjustment upon the
nationality of the inhabitants of the territories annexed or
‘ceded, the Treaty adopted both the principle of habitual
residence and the principle of origin ; it has combined these
‘two systems.

In Article 3, which supplements Article 97 of the Peace
‘Treaty of Versailles, it declares in the first place to be Polish
nationals, subject to a right of individual option, all German
nationals habitually resident in the territories incorporated
in Poland.

In the second place, under Article 4, it grants the same na-
tionality to persons born in the above-mentioned territories,
that is to say, originating from these territories, provided
‘they are born of parents habitually resident there, and that
they do not renounce, within a period of two years, the
‘nationality which they have acquired. In laying down the
‘condition with regard to the residence of the parents the
authors of the Treaty desired to reduce as far as possible the
element of chance. A birth occurring in a family established
in the territory, on the regular and permanent footing pre-
supposed by habitual residence, would not be an accidental
‘circumstance taking place during a. temporary sojourn or
visit. The establishment of his parents in the territory
‘on this basis creates between the child and his place of birth
-a moral link which justifies the grant to him of the nationality
of this country ; it strengthens and supplements the material |
‘bond already created by the fact of his birth.
ADVISORY OPINION No. 7 19

To require in addition that the parents should have renewed
or preserved their habitual residence in the ceded territories at
the time when the Treaty of Minorities came into force would
be to lay down a useless condition not to be foundin any Treaty
of annexation hitherto concluded. The habitual residence
of parents at the time of the coming into force of the Treaty
does not in any way concern or affect the individuals whose
nationality has to be determined. Many of these individuals
have doubtless reached the age of manhood ; some perhaps
have already reached old age ; at all events, most of them
have attained an independent existence and a home of
their own. What in these circumstances would be the use
of ascertaining whether. their parents, whose house they
have left and whose destinies they no longer share, weré
or were not habitually resident in the territories incorporated
in Poland on a day following this incorporation? The inquiry
thus prescribed would be entirely arbitrary; and there
could be no reason for it unless the habitual residence
of the parents in the territories in question implied or
was calculated to create a presumption that the children
themselves were habitually resident there and that in conse-
quence of this residence there was a closer, more enduring
and more powerful link with Poland, which had become their
fatherland. But the first paragraph of Article 4 itself is
careful explicitly to dispel a presumption of this kind, when
it declares that it is not necessary for the persons with whom .
it deals to be themselves habitually resident in the territories
incorporated in Poland at the date of the coming into force
of the-Treaty. The solution thus adopted by the Treaty
appears further to be justified, having regard to the great
number of persons who were forced by the war to abandon
their homes in the present Polish territories.

Furthermore, what is the position of those whose parents
died before January roth, 1920, or transferred their residence
abroad in the interval between that date and the date of birth?
Wouldsuch death or change of residence, for which the children
are in no way responsible, prevent them from availing them-
selves of the provisions of Article 4, should they think fit to do
so? According to the theory that the habitual residence of
ADVISORY OPINION No. 7 20

the parents in Poland on the day of the coming into force of ©
‘the Treaty is a necessary and hard and fast condition, this
question can only be answered in the affirmative. This is
sufficient to condemn such a contention. |
Finally, is it necessary to point out that the adoption of
the Polish standpoint would by no means render it impossible
for one and the same person to possess more then one nation-
ality, a consequence which the exponents of that standpoint
have indicated, pointing out the danger involved ? It would
undoubtedly have the result of diminishing this danger, by
reducing the number of persons who become Polish under
Article 4. But the possibility of cases of double nationality
would by no means be eliminated. Only an international
agreement between the interested Powers could produce this
desirable result. ;
The Court’s task is clearly defined. Having before it a
clause which leaves little to be desired in the nature of clear-
ness, it is bound to apply this clause as it stands, without
considering whether other provisions might with advantage
have been added to or substituted for it. The Minorities
Treaty (Article 4, paragraph 1) admits and declares to be
Polish nationals, ipso facto, persons who were born in the territ-
ory of the new State ‘‘of parents habitually resident there”.
These words refer to residence of the parents at the time of
the birth of the child and at this time only. It is necessary,
but on the other hand sufficient, that on the date of birth the
parents should have been habitually resident, that is to say
should have been established in a permanent manner, with
the intention of remaining, in the territory which subsequently
becameincorporatedin Poland. To impose an additional con-
dition for the acquisition of Polish nationality, a condition not
provided for in the Treaty of June 28th, 1919, would be equiva-
lent; not to interpreting the Treaty, but to reconstructing it.
ADVISORY OPINION No. 7 aI

FoR THESE REASONS
THE COURT IS OF OPINION

That the position of the persons contemplated in the Resol-
ution of the Council of the League of Nations of July 7th,
1923, arising out of the application by Poland of Article 4
of the Treaty of June 28th, 1919, between the Principal Allied
and Associated Powers and Poland does fall within the comp-
etence of the League of Nations under the terms of the said
Treaty ; |

That Article 4 of the above-mentioned Treaty does refer
only to the habitual residence of the parents at the date of
birth of the persons concerned.

Done in English and in French, the French text being
authoritative, at the Peace Palace, The Hague, this fifteenth
day of September, nineteen hundred and twenty-three, in :
two copies, one of which is to be deposited in the archives of
the Court and the other to be forwarded to the Council of
the League of Nations.

(Signed) LODER,
_ President.

(Signed) À. HAMMARSKJÜLD,
Registrar.

Mr. Moore took part in the deliberations of the Court
concerning the present Opinion, but had to leave the Hague
before its terms were finally settled. He declared that he
concurred in the conclusions of this Opinion.

Lord Finlay, while agreeing in the conclusions arrived
at in regard to both questions before the Court, desired. to
add the following observations in regard to the question of
the competence of the League of Nations in the present

matter.
(Initialled) L.

A: H.
